ORMOND, J.
Upon the trial ,of Smith, the prisoner, for the murder of a slave by the name of Edmund, Sam, a slave, was examined as a witness by the State, and denied any knowledge of the murder of Edmund, or of the participation of Smith in -it, but had stated some circumstances tending to implicate Smith. The witness had been tried, and acquitted, the day before of the same murder, and the counsel for Smith, 'the prisoner, offered to prove, that whilst the trial of Sam was in progress, he being at the time in jail, became alarmed, and desired a white man present to send for his master- — that he wished to tell him, that he did not want to die with a lie in his mouth, and cause the innocent to suffer, and the question is, whether this was admissible in evidence -on the trial of Smith, for any purpose.
In my opinion, it was mere hearsay. It' appears that Sam had previously stated, that Smith, a few days after the death of Edmund, had told him, that he killed Edmund with a gun barrel, and it appears to me very clear, that the only rational meaning that can be put upon the declarations of Sam, in jail, is, that he had accused Smith falsely to his master. His own trial was then in progress, he apprehended it would terminate fatally, and was thus impelled to make the confession. It cannot, in my opinion, by any just rule of interpretation, be construed into an admission that he was himself guilty of the murder of Edmund.
This being the true meaning of the declaration, if Sam, when Smith was on his trial, had repeated the false charge against him, the admission made in jail would certainly have been competent testimony to discredit him. But such was not the fact; he denied any knowledge of the participation of Smith in the murder of Edmund, and therefore, I think, it was not testimony for any purpose whatever. It appears that Sam in his testimony had detailed some facts, calculated to connect Smith with the murder, or, as stated in the bill of exceptions, “ tending to implicate Smith f but his testimony as to these independent fact» could not be im*995peached, by proving that he had previously made a false declaration about Smith, which he had afterwards recanted, such declaration having no connection with the facts deposed to. It is an established rule of the law of evidence, that collateral matters cannot be thus introduced, for the purpose of impeaching a witness.
Conceding, however, the true meaning of these declarations of Sam in jail, to be, an admission of his own guilt, and that he had killed Edmund himself, it does not, as I think, vary the case in the slightest degree. The question to be ascertained was, whether Smith was guilty of the murder, and any fact, or circumstance tending to prove that another was the guilty actor, would be clearly competent, as its tendency would be to disprove the guilt of the accused. But I think it is perfectly clear, that these declarations were not facts, but mere hearsay; not made under the sanction of an oath ; not obligatory on the person making them; and certainly could not be testimony either for or against any one else. I admit there may exist, some rare and peculiar cases, where circumstances may point to one of two persons as being guilty of a crime, that the acts of one, fixing the guilt upon himself, may be evidence in favor of the other. I say there may possibly be such cases, though I find it very difficult to suppose one. Take for example the case of the flight of one of two persons, under the circumstances supposed. This is not necessarily an admission of guilt; it may proceed from an unwillingness to stand a public prosecution, or from a fear of the result, from an inability to explain certain false appearances, indicating guilt, though the party was innocent. The conduct of one accused of crime, is the most fallible of all competent testimony. Those emotions or acts which might be produced in one person by a sense of guilt, or by the stings of conscience, might be exhibited by another, differently constituted, by an overwhelming sense of shame, and the degradation consequent upon a criminal accusar tion. The same cause producing opposite effects in different persons, owing to weakness or strength of nerve, and other inexplicable moral phenomena. These difficulties are all increased, when these doubtful and delusive circumstances are relied on, upon the trial of another person, to prove that he is innocent, by fixing the guilt upon another. . ,
Bui independent of these considerations, the declaration- of *996Sam was not an act, within the meaning of the doctrine I have been discussing. If such acts could ever be admissible in evidence, in favor of third persons, it must be on the ground, that being the spontaneous result of the operations of the mind, they indicate with reasonable certainty, the existence of those facts, of which they are the manifestation. But to give this effect to the mere declarations of third persons, would be a most alarming innovation upon the criminal law. Such a declaration would not be obligatory on the person making it. He might afterwards demonstrate its falsity, when attempted to be used against him. Such testimony may be a mere contrivance, to procure the acquittal of the accused, and is not like an act, springing out of the surrounding circumstances, prima facie evidence of the act asserted, in favor of or against third persons, whatever may be its effect upon the speaker.
No English authority has been cited, which, as I understand them, lends any countenance to the introduction of such testimony ; and in this country, where the question has been distinctly made, it has been rejected. [The State v. May, 4 Dev. 308, and The Commonwealth v. Chubbock, 1 Mass. 143.]
I again repeat, that the true meaning of the admission, is not a confession of guilt, but of having made a false statement; but in any possible interpretation of its meaning, it was correctly refused for the purpose for whicl) it was offered.
The other question, of the admissibility of the wife of the prisoner as a witness, is one of great interest, which we have not time, if it were proper to consider, in all the various bearings in which it has been presented. It is sufficient to say, that whilst we admit the moral obligation, which natural law imposes, in the relation of husband and wife, among slaves, all its legal consequences must flow from the municipal Jaw. This does not recognize, for any purpose whatever, the marriages of slaves, and therefore there is no prohibition against the husband and wife being witnesses for, or against each other. This subject has been so fully and ably examined in the court of a sister State, that it would be useless in us to attempt to add any thing to the reasoning of that decision; [State v. Samuel, 2 Dev. & Bat. 177.]
As to the refusal to hear the motion for a new trial, although we think the Circuit Court should never refuse to entertain one in a criminal case, so far as to determine, whether it shall or shall *997not be granted, yet it is a matter wholly within the legal discretion of the court, and certainly is not the subject of rovisal by writ of error.
From this view it results, that the judgment of the Circuit Court must be affirmed, and the day appointed by the Circuit Court for the execution of the prisoner having elapsed, it is considered by this court, that the prisoner, Smith, suffer the penalty of death, in the mode pointed out by the law, on Friday, the fourth day of September next, between the hours of ten o’clock of the forenoon and four o’clock of the afternoon of that day, and the sheriff of Dallas county, is hereby charged with the execution of this sentence.